Citation Nr: 1444061	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-11 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009, July 2013, and August 2013 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles California and San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a videoconference hearing before a Veterans Law Judge (VLJ).  See VA Form 9s, dated May 25, 2012 and March 29, 2014. 

However, in August 2014, a letter was sent to the Veteran informing him that he had been placed on the list of persons wanting to appear for an in-person hearing before a VLJ at the local RO (i.e., Travel Board hearing).  The letter was accompanied by a form on which the Veteran could decline the Travel Board hearing and included a list of the other types of Board hearings offered.  The Veteran has not responded to the letter.  

However a complete and thorough review of the file indicates that the Veteran has not withdrawn his original request for a videoconference hearing and to date, has not been scheduled for any hearing before the Board.

Therefore, the appeal must be remanded so that the Veteran can be scheduled for a Board hearing as requested.  38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

